Citation Nr: 1626055	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-26 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left kidney disability.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to April 1970, including a brief period of service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, May 2012, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of entitlement to service connection for hypertension, a left kidney disability, and peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no medical evidence demonstrating a diagnosis of diabetes mellitus during service or currently.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard August 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  No medical examination has been conducted and/or medical opinion obtained with respect to the claim for service connection for diabetes mellitus; however, the record does not reflect competent and credible evidence indicating the Veteran has diabetes mellitus that may be associated with his service; thus, a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Diabetes mellitus is a disease presumed to be related to herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The service treatment records do not show a diagnosis of diabetes mellitus.  VA treatment records show that, at least since 2006, the Veteran has been noted to be "pre-diabetic" and advised to follow a restricted diet.  However, the record does not indicate that he has been diagnosed with diabetes mellitus.  As recently as May 2014, a VA treatment record noted that diabetes was not demonstrated.  

Without competent evidence diagnosing diabetes mellitus, service connection cannot be granted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  38 U.S.C.A. § 1110.  Where, as in the case of diabetes mellitus, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In reaching this decision the Board notes that to the extent the Veteran contends, on his own behalf, that he has diabetes mellitus that is related to service, he is not shown to possess any specialized training to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 


ORDER

Service connection for diabetes mellitus is denied.


REMAND

The Board finds it necessary to remand the four claims remaining on appeal for further development.

The Veteran contends that his hypertension is caused or aggravated by his service connected posttraumatic stress disorder (PTSD).  Alternatively, he contends that his hypertension is a symptom of an underlying heart disability that may be associated with Agent Orange exposure during his service in Vietnam.  In this regard, the Board notes that a May 2016 treatment record included "coronary artery disease" in the list of the Veteran's "medical problems."  A VA examination is necessary to address these theories of entitlement.

The Veteran also contends that he has peripheral neuropathy of the upper and lower extremities that he believes may be associated with service, to include exposure to Agent Orange.  The Veteran has not been provided with a VA examination to determine whether he has peripheral neuropathy that may be associated with his period of service.

Finally, the Veteran contends that he has a left kidney disability that he believes may be associated with his service connected prostate cancer.  A December 1996 treatment record noted possible renal stone.  A left renal cyst was noted by ultrasound in April 2012.  The Veteran has not been provided with a VA examination to determine the etiology of his left kidney disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a cardiologist.  The examiner must review the electronic claims file.  All necessary examinations, tests, and studies should be conducted.  The examiner should address the following questions:

(a)  Does the Veteran currently have a heart disability to include ischemic heart disease and/or coronary artery disease?  If so, is the Veteran's hypertension a manifestation of such heart disability?

(b)  Is it at least as likely as not (50 percent probability or greater) that hypertension developed due to or a result of service-connected PTSD?  The examiner should discuss the medical literature submitted by the Veteran regarding a link between hypertension and stress/PTSD. 

(c)  Is it at least as likely as not (50 percent probability or greater) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) as a result of service-connected PTSD?  The examiner should discuss the medical literature submitted by the Veteran regarding a link between hypertension and stress/PTSD.

The examiner must include a complete rationale for all opinions provided and must consider the Veteran's lay statements regarding these disabilities.

2.  Schedule the Veteran for a VA peripheral neuropathy examination by an appropriate medical professional.  The electronic claims file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  The examiner must indicate whether the Veteran meets the criteria for a diagnosis of peripheral neuropathy of the upper and/or lower extremities.

If peripheral neuropathy is diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that peripheral neuropathy of the upper or lower extremities had its onset in service or is otherwise related to service, to include exposure to Agent Orange therein.

The examiner must include a complete rationale for all opinions provided.  


3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left kidney disability.  The examiner must review the electronic claims file.  All necessary examinations, tests, and studies should be conducted.  The examiner should address the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any current left kidney disability, to include renal cyst and/or renal stone, developed due to or a result of service-connected prostate cancer?  

(b)  Is it at least as likely as not (50 percent probability or greater) that any current left kidney disability, to include renal cyst and/or renal stone, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) as a result of service-connected prostate cancer?  

The examiner must include a complete rationale for all opinions provided and address the Veteran's statements regarding this disability.

4.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


